Opinion issued November 17, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00739-CV
____________

IN RE JACQUELINE MURO, INDIVIDUALLY, AND AS NEXT FRIEND
OF ABEL GONZALEZ, A MINOR, AND JAVIER GONZALEZ, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relators, Jacqueline Muro, Individually, and as Next Friend of Abel Gonzalez,
a minor, and Javier Gonzalez, have filed a petition for writ of mandamus challenging
an order dated July 1, 2005, signed by the Honorable Kent Sullivan, denying the
relators’ motion to compel.
 
          We deny the petition for writ of mandamus.
                                         PER CURIAM
 
Panel consists of Justices Nuchia, Jennings, and Higley.